Citation Nr: 1608105	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-32 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable rating for left inguinal hernia repair scar.


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976 and from December 1976 to April 1978.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claims to reopen the issues of entitlement to service connection for right knee sprain and anxiety neurosis and denied the Veteran's claim for a compensable rating for left inguinal hernia repair scar.

In his September 2009 VA Form 9, VA requested a Board hearing before a Veterans Law Judge.  See VBMS VA 9 Appeal to Board of Appeals 9/10/09.  In May 2010, the Veteran changed his request to instead request a hearing before a Decision Review Officer (DRO).  See VBMS Hearing Request 6/14/10.  The Veteran was scheduled for a DRO hearing on May 1, 2012.  See VBMS Notification Letter 3/23/12.  In an April 2012 correspondence, the Veteran informed VA that he was unable to attend the scheduled DRO hearing because he was his disabled brother's caregiver.  See VBMS Correspondence 4/10/12.
That hearing was then rescheduled for June 5, 2012.  See VBMS Notification Letter 5/10/12.  In a May 2012 correspondence, the Veteran again informed VA that the Veteran was unable to attend the scheduled DRO hearing because he was his disabled brother's caregiver.  See VBMS Correspondence 6/11/12.  In a November 2012 Report of General Information, the Veteran stated that he did not want to reschedule his hearing.  See VBMS VA 21-0820 Report of General Information 11/23/12.  Accordingly, the Board finds that the Veteran's DRO hearing request has been withdrawn and there are no pending hearing requests.

In October 2013, the Board also denied the Veteran's claims to reopen the issues of entitlement to service connection for right knee sprain and anxiety neurosis and remanded the issue of a compensable rating for left inguinal hernia repair scar for further development.


FINDING OF FACT

The Veteran's left inguinal hernia repair scar is 13 centimeters long, linear, stable, and not painful.  It does not result in functional impairment.



CONCLUSION OF LAW

The criteria for a compensable rating for left inguinal hernia repair scar have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7802, 7804-7805 (2008); 38 C.F.R. §§ 4.114, 4.118, Diagnostic Codes 7338, 7800-7802 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim. See VBMS VCAA/DTA Letter 10/31/07; VBMS VCAA/DTA Letter 9/10/08.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, including the electronic claims file, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's October 2013 remand, VA sent the Veteran an October 2013 letter requesting that he identify any additional treatment records and, if appropriate, complete and return an Authorization and Consent to Release Information, for each private health care provider so identified.  See VBMS Correspondence 10/31/13.  The Veteran did not identify any outstanding records.  Thereafter, VA provided the Veteran with a medical examination in December 2013.  This examination contained all information needed to rate the disability.  Indeed, the examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.  Thus VA has complied with the October 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating - Left Inguinal Hernia Repair Scar

The Veteran was originally granted service connection for left inguinal hernia repair scar in a December 1976 rating decision.  See VBMS Rating Decision (e.g. VA Form 21-6796) 12/2/76.  At that time he was assigned a noncompensable rating effective July 13, 1976.

In July 2007, the Veteran filed a claim for an increased rating.  See VBMS Informal Claims 7/12/07.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with consideration that different (staged) ratings may be warranted for different time periods during the period of review beginning one year prior to his claim for increase.

The Veteran's scar is currently rated under hyphenated Diagnostic Code (DC) 7805-7338.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

The Veteran's claim was received in July 2007.  The criteria for rating scars were revised effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  Under the pre-amended rating criteria, in order to be compensable, a scar not on the head, face or neck, must be deep or cause limitation of motion affecting an area of at least six square inches/39 sq. cm. (former Diagnostic Code 7801); superficial and not causing limitation of motion affecting an area of at least 144 square inches/929 sq. cm. (former Diagnostic Code 7802); superficial and unstable (former Diagnostic Code 7803); superficial and painful on examination (former Diagnostic Code 7804); or must limit the function of the affected part (former Diagnostic Code 7805).  38 C.F.R. § 4.118 (2008).

Under the revised rating criteria, in order to be compensable, a scar not on the head, face or neck, must be deep and nonlinear affecting an area of at least six square inches/39 sq. cm. (Diagnostic Code 7801); superficial and linear affecting an area of at least 144 square inches/929 sq. cm. (Diagnostic Code 7802); unstable or painful (Diagnostic Code 7804); or must have other disabling effects (Diagnostic Code 7805).  38 C.F.R. § 4.118 (2014). 

DC 7805 provides that any scars not contemplated by DC 7800-7804 and other disabling effects of scars should be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118.

Under DC 7338, a reducible small inguinal hernia or one without true hernia protrusion is rated noncompensably (0 percent) disabling.  See 38 C.F.R. § 4.114.  Likewise, an inguinal hernia that is not operated, but is remediable, is rated noncompensably (0 percent) disabling.  38 C.F.R. § 4.114, DC 7338.  Postoperative recurrent inguinal hernia, readily reducible, well supported by truss or belt, is rated 10 percent disabling.  Id.  Small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible, is rated 30 percent disabling.  Id.  Large inguinal hernia, postoperative recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable, is rated 60 percent disabling.  Id.

In December 2013, the Veteran underwent a VA examination in conjunction with this claim.  See VBMS C&P Exam 12/17/13.  At that time, his left inguinal hernia repair scar was noted to be well-healed without residual.  See id. at 2.  At that time, he complained of complications related to his non-service connected right inguinal repair scar; specifically pain.  See id. at 3.

The left hernia scar does not involve the head, face, or neck.  The Veteran denied any changes in the scar.  Id.  There was no swelling, redness, discoloration, or tenderness.  This scar did not affect the Veteran's daily activities or employment.  It was not painful or unstable.  It was not due to burns.  This linear scar measured 13 centimeters and was located on the anterior trunk in the let inguinal area.  No other pertinent physical findings were associated with this scar.  The examiner concluded that there was no local functional loss of motion or tissue changes and no evidence of any recurrence of hernia.   See id. at 4.  The Veteran's complaints were related to his non-service connected right inguinal repair.

Based on the above, the lone residual of the Veteran's left inguinal hernia repair is a 13 centimeter-long linear scar.  Thus a separate compensable rating under DC 7338 is not warranted.  See 38 C.F.R. § 4.114.

This scar is not painful, unstable, 39 square cm or larger, or located on the head, face, or neck.  It resulted in no limitation of function.  It was superficial and stable, without evidence of swelling or irritation.  The record does not show any scar that is nonlinear, deep, large, unstable, or painful on examination, or that causes limitation of motion or other disabling effects.  Thus, the Veteran's left inguinal hernia repair scar does not satisfy the criteria for a compensable disability rating under either the new or the former rating criteria.  See 38 C.F.R. § 4.118, DC 7800-7805.

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provided for higher ratings for more severe symptoms.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the Veteran is only service connection for the disability currently on appeal.  Therefore, Johnson does not apply.

Finally, under Rice v. Shinseki, 22 Vet. App. 447 (2009), a total disability rating based on individual unemployability (TDIU) is considered an element of rating claims when raised by the record.  In this case, the record shows that the Veteran is currently unemployed and is receiving Social Security Administration disability benefits.  These benefits have not been associated with the Veteran's lone service connected disability, the left inguinal hernia repair scar.  See e.g., VBMS Rating Decision - Codesheet 6/12/08.  The Veteran's service connected disability rating does not meet the scheduler requirements for TDIU.  See 38 C.F.R. § 4.16(a) (setting the schedular requirements for TDIU consideration at a disability evaluation of 60 percent or more for a single service-connected disability).  Furthermore, this disability has specifically been found not to affect the Veteran's ability to work.  Thus referral for extraschedular TDIU consideration is not appropriate.  See 38 C.F.R. § 4.16(b).


ORDER

A compensable rating for left inguinal hernia repair scar is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


